Citation Nr: 1730336	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  10-30 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the lumbar spine.

2. Entitlement to a disability rating in excess of 20 percent for status postoperative left anterior cruciate ligament (ACL) reconstruction and degenerative changes.

3. Entitlement to an earlier effective date prior to October 23, 2013, for the grant of service connection for right knee degenerative joint disease as secondary to the service-connected disability of status post left ACL reconstruction degenerative changes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Gerline R. Fleury Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from July 1992 to November 1994 and in the United Sates Marine Corps from July 1996 to November 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision and a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The September 2008 rating decision continued a 20 percent rating for the left knee disability, and denied service connection for the lumbar spine disability.  The February 2014 rating decision granted service connection for the right knee disability effective October 23, 2013.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge regarding the left knee injury and the lumbar spine disability.  A transcript of the hearing is of record.

In an August 2016 VA 9 Substantive Appeal form the Veteran requested a videoconference hearing regarding an earlier effective date for the grant of service connection for his right knee disability.  In a VA 8 Certification of Appeal form, the RO stated that a Travel Board videoconference hearing was pending.  The Veteran has not yet had a hearing regarding the right knee disability effective date issue, and there does not appear to be a currently scheduled hearing regarding that issue.  

The case was previously before the Board in June 2015, at which time the Board remanded the case to obtain outstanding treatment records and service treatment records, to obtain an addendum opinion regarding the Veteran's lumbar spine disability, and for a readjudication of the Veteran's left knee disability claim.  There has not been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I. Lumbar Spine Disability

The Veteran seeks service connection for degenerative disc disease of the lumbar spine.  The Veteran asserts that his lumbar spine disability is related to service.  At the April 2015 Travel Board hearing, the Veteran testified that he injured his low back in August 1993 when he was in the Army delivering ammunition and explosives.  While he was loading the ammunition and explosives, he felt a big pinch in his back and he went to the doctor.  The Veteran denied that his low back condition was related to a trapezius strain that he suffered in 1995.

In June 2015, the case was remanded to obtain outstanding treatment records and service treatment records, including any hospital treatment records, from 1993 to 1994, regarding low back complaints or symptoms of numbness and tingling.  If no additional service treatment records were available, then a memorandum of unavailability was required that described the efforts made.  The case was also remanded to obtain an addendum opinion regarding the nature and etiology of the Veteran's lumbar spine disability.

A review of the Veteran's file indicates that additional service treatment records have not been added to the Veteran's file since September 2014, and a memorandum of unavailability has not been added to the Veteran's file indicating that additional service treatment records were unavailable.

The Veteran was afforded a VA examination in January 2016.  The examiner opined that the Veteran's lumbar spine disability was less likely than not incurred, caused by and/or related to his military service, including a July 1996 left knee injury.  The examiner noted that there was no supporting in-service medical documentation of a back injury, trauma, complaint or condition requiring any sort of continuity of care for any chronic residuals sustained while in service.  The examiner also noted that there was no documentation of a chronic significant alteration in gait kinematics.

The Veteran had honorable active service in the United States Army from July 1992 to November 1994, and in the United Sates Marine Corps from July 1996 to November 1996.  Currently available service treatment records reflect that the Veteran was treated for a lumbar sprain in service, an altered gait, and for tingling and numbness on his left foot.

A service treatment record in October 1993 indicates that the Veteran sprained his lumbosacral spine (L-S spine).  The treatment record reflects that the Veteran was lifting ammunition boxes.

A March 1995 service treatment records indicate that the Veteran walked with an antalgic gait, weight bearing on lateral aspect of foot, due to left foot pain.

A June 1996 service treatment record reflects that the Veteran injured his left knee in an obstacle course.  The treatment provider noted that the Veteran complained of numbness and tingling on his left foot.

Post service treatment records also reflect findings of an altered gait.  During a March 2009 examination of the Veteran's knee, the examiner noted that the Veteran ambulated with reciprocal heel toe gait slight left antalgic.

Private medical treatment records in April 2014 reflect that the Veteran's gait was mildly antalgic with decreased stance phase and toe off at the left lower extremity.  A May 2014 private medical treatment record reflects that the Veteran's gait was mildly antalgic with decreased stance phase and toe off at the left lower extremity.

VA treatment records since January 2016 reflect additional indications of an altered gait.  An August 2016 VA treatment record reflects that the Veteran's gait was antalgic.  In a VA medical treatment record in October 2016, the Veteran reported that he had left knee instability and low back pain.  The treatment provider noted that the Veteran's gait was increasing mildly decreased weight bearing to the left lower extremity.  The treatment provider also noted that the Veteran presented with pain, limitation of motion, weakness, tightness, impaired posture, impaired gait pattern, and balance.

The January 2016 examiner did not address the evidence of a lumbar spine sprain in service.  In light of the evidence of a lumbar spine sprain in service, a new examination of the Veteran's lumbar spine and an opinion regarding the etiology of the Veteran's lumbar spine disability is warranted.  The etiology opinion should consider evidence of the Veteran's lumbar spine sprain, evidence of heavy lifting, evidence of a left knee injury, evidence of numbness and tingling on the Veteran's left foot, and evidence of an altered gait in service and post service.  Further, there is no indication that an attempt was made to obtain additional service treatment records.  Therefore, a remand is warranted in order to obtain additional service treatment records, and an addendum opinion, which complies with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Left Knee disability

The Veteran seeks an increased rating for his left knee disability.  The Veteran asserts that his left knee disability has worsened, and that arthritis, instability, numbness, and weakness have increased in his left knee.

In March 2015, the Veteran was afforded an examination in connection with his muscle atrophy claim.  The March 2015 examination provided findings that are relevant to the current increased rating claim for the Veteran's service-connected left knee disability.

In June 2015, the case was remanded to readjudicate the Veteran's claim for an increased rating for his left knee disability with consideration of the evidence added to the record since the February 2014 supplemental statement of the case including a March 2015 knee and lower leg examination.  The March 2015 examination provided findings that were relevant to the current increased rating for the Veteran's service connected left knee disability.  It does not appear that a June 2015 rating decision or a June 2016 supplemental statement of the case considered the March 2015 examination with regard to the Veteran's left knee disability.  The RO only addressed the March 2015 examination in a June 2016 statement of the case with regard to the right knee disability.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain in both active and passive motion, in weight-bearing and nonweight-bearing and, if possible with range of motion measurements of the opposite undamaged joint.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities.  In this case, the right knee joint is also damaged.  VA examinations of the left knee conducted in March 2009 and March 2015 do not include the range of motion measurement outlined by the Court in Correia.  Accordingly, the Board finds that the March 2009 and March 2015 examinations are inadequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is necessary to obtain a new examination of the left knee.

The Board finds that a remand is necessary for a new examination and a readjudication of the Veteran's left knee disability, which considers the March 2015 examination.


III. Right Knee Disability

The Veteran seeks an earlier effective date prior to October 23, 2013, for the grant of service connection for his right knee disability.  As discussed above, the Veteran requested a videoconference hearing in an August 2016 VA 9 Substantive Appeal form.  A VA 8 Certification of Appeal form stated that a Travel Board videoconference hearing was pending.  However, as of today, the Veteran has not yet had a hearing regarding his right knee disability, and there does not appear to be a scheduled hearing pending regarding the right knee disability.  Therefore, a remand is necessary to schedule a videoconference hearing regarding the Veteran's right knee disability effective date claim.  38 U.S.C.A. § 7107 (West 2016); 38 C.F.R. §§ 19.75, 20.704.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO on the issue of entitlement to an earlier effective date for the award of service connection for a right knee disability. Notify the Veteran of the date, time and location of this hearing.

2. Obtain any outstanding treatment records and service treatment records (STRs), including any hospital treatment records, from 1993 to 1994, regarding low back complaints or any potentially associated symptoms to include numbness and tingling.

If no additional STRs are available, please provide a memorandum of unavailability that describes the efforts made.

3. Schedule a VA examination for the Veteran's lumbar spine.

a. The examiner should provide an opinion regarding the nature and etiology of any lumbosacral spine disabilities.

b. The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current lumbar spine disability is etiologically related to an in-service injury, disease, or event, including the following:

i. The October 1993 service treatment record, which reflects a sprain of the Veteran's lumbosacral spine (L-S spine);

ii. The October 1993 service treatment record, which reflects that the Veteran carried heavy boxes of ammunition, bombs, and other items all day during his active military service;

iii. The July 1996 service treatment record, which reflects that the Veteran injured his left knee after having jumped from an eight-foot wall during an obstacle course;

iv. The July 1996 service treatment record, which reflects that the Veteran reported symptoms of numbness and tingling in his left foot.

c. The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current lumbar spine disability is proximately due to a service-connected disability to include service-connected right and left knee disabilities.

d. The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current lumbar spine disability is aggravated (permanently worsened) by a service-connected disability to include right and left knee disabilities.

The examiner should consider the significance, if any, of the evidence of an altered gait.

e. The examiner should provide a complete rationale for all opinions expressed and conclusions reached. 

All opinions must consider the Veteran's lay testimony regarding the onset and duration of his symptoms.  The examiner is instructed that the Veteran is competent to report his symptoms and self-treatment of pain and his reports cannot be disregarded solely based on the absence of treatment records.

Please provide the basis for any diagnosis and a complete medical rationale for the opinion.  If any medical literature is used, please provide a citation.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

4. Schedule the Veteran for a VA examination of the left knee.  The examiner should conduct range of motion testing of the knee.  The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examination must include testing of the left knee joint for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examiner is not required to provide range of motion testing of the opposite joint (right knee) as it is not considered undamaged.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

5. Readjudicate the Veteran's claim for service connection for his lumbar spine disability in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period within which to respond thereto.  If necessary, the case should then be returned to the Board for further appellate action.

6. Readjudicate the Veteran's claim for an increased rating for a left knee disability with consideration of all of the evidence added to the record since the February 2014 supplemental statement of the case including the March 2015 examination of the Veteran's knees and lower legs and SSA records received in May 2017.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period within which to respond thereto.  If necessary, the case should then be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




